Lazer, J. P.,
concurs and votes to affirm the judgment, insofar as appealed from, with the following memorandum: I join in the vote to affirm but my reasoning relative to the OSHA issue is somewhat narrower. I do not believe it was an abuse of discretion on the part of the Trial Judge to refuse to permit amendment of the bill of particulars to permit testimony that defendant had violated OSHA regulations.
The amendment sought was certainly one of substance; if the OSHA regulations were applicable and admitted, the jury would have had evidence that government regulations were violated. But considering the lateness of the motion, the heated dispute over the state of the law and the claim of surprise and prejudice, it was not an abuse of discretion to exclude the evidence and not permit amendment of the bill of particulars, even if the trial court misread the cases relative to the applicability of the OSHA regulations.